﻿I should like to congratulate Mr. Dante Caputo on his election to the high office of President of the forty-third session of the United Nations General Assembly. I wish him great success. I am convinced that under his experienced leadership the work of the present session will lead to a growth of confidence in our Organization. I assure him of the readiness of Czechoslovakia to continue to develop its friendly ties with his country which, through its active policy, is playing such an important role in today 's world. 
I should also like to express our deep gratitude for the tireless efforts of the Secretary-General, Mr. Javier Pérez de Cuellar, to diminish tensions throughout the world and to resolve regional conflicts through negotiation. We especially appreciate the fact that thanks to his initiatives and efforts our Organization has achieved new and significant successes and is thus living up to the noble role it has been given, for, as the Latin adage states: Pacia donum est omnibus bonum - the gift of peace is a blessing for all. 
In international relations we are witnessing events of truly unique significance. They demonstrate new political thinking. Militancy is being rejected; there is greater openness; we observe a growing readiness to engage in negotiations in a civilized and businesslike manner. These very promising events are leading to the building of relations among States on the basis of a balance of interests, a strengthening of the role of international law, and a humanizing of international relations - thus leading to a more comprehensive solution to problems of the survival of civilization as a universal human challenge. 
However, this cannot be done though destructive confrontation. The way to a solution lies in active co-operation. This is the philosophy of the end of the present and the beginning of the next century. It must open the way to the emergence of qualitatively new relations both on the global and regional scale. Of course, this requires that new phenomena must be analysed from new points of view. Problems that seemed irresolvable must now be resolved. The unthinkable must become the thinkable. What was impossible yesterday must be made possible. 
The viability of this approach has been demonstrated by the four Soviet-United States summit meetings which have made the world safety prospects for peace stronger and the future more hopeful. A landmark of fundamental importance was the ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the first step of an era of real disarmament. We were one of the eight States involved in the process of its realization, we have done everything that was required of us. We agreed with the conducting of verification measures on our territory. Soviet operational-tactical missiles with increased radius, which had been stationed in my country since the end of 1983, were removed even before the Treaty's entry into force.
"Today we must all jointly ask ourselves a questions how do we proceed further? How can we develop now what sober-minded politicians have agreed upon? The answer is unequivocal s let us compete in humanism. Let us make the cornerstone that unites us the survival and continuation of mankind. Let us hold a competition which  despite all of our differences in policy, ideology, world view, and other spheres, assures both nations and individuals of their future existence, let us demilitarize international relations and prevent both social and ecological disasters, thus arriving at new horizons of mutually beneficial co-operation.
It is precisely in this spirit that our Organization today must have a decisive say in the fundamental strengthening of multilateralism, which has proved to be better able to create confidence and achieve results than any other options. As pointed out by the Secretary-General in his annual report, when global problems requite global solutions the value of the United Nations for its Members is obvious to all. If its influence is not strengthened, we shall be constantly confronted with ever-growing instability throughout the world.
This is also the basis of the concept for comprehensive security which encompasses all aspects of international relations. It meets the need to make universal human interests a major element of international policy. It serves as an impulse for broad constructive dialogue on  hat can be done to enhance substantially the role of the United Nations in the present world.
Positive developments in the world are creating favourable conditions for implementing the goals of restructuring all spheres of life in our country. By following that path we are endeavouring to build on the significant results achieved in our social and economic development and to strengthen the progressive and democratic traditions of our people.
This year we are commemorating some important anniversaries both glorious and tragic: the seventieth anniversary of an independent Czechoslovakia, but also the fiftieth anniversary of the "Munich Agreement" which was concluded behind our backs. This remains an abiding lesson. Security was and continues to be shared and indivisible. We recall the historical experience of two world wars and four decades of socialist development. This obliges us to pursue an active and constructive policy of peaceful co-operation.
We see as a manifestation of this policy the proposal for the creation of a zone of confidence co-operation and good-neighbourly relations along the line of contact between the States Parties to the Warsaw Treaty and the members of the North Atlantic Treaty Organization put forward by the General Secretary of the Czechoslovak Communist Party Milos Jakes. We believe that it is precisely the States adjacent to that line which bear a special responsibility. In fact this is where the concentration of military power is greatest and therefore misunderstandings are fraught with the most dangerous consequences and confrontation is most hazardous.
Hence, we are proposing a plan for the peaceful strengthening of security guarantees in this zone without confrontation, through both military and non-military measures. We intend to act in this area on the basis of the all-European process, and in so doing to create in that zone stimulus for its further intensification. To do this, of course, we must jointly throw off the burden of the past. We must abandon outdated models of bloc-derived thinking, reject the concept of enemies, measure the boldness of human deeds not by their degree of militancy but by their ability to overcome one-sided and deceptive military ambitions. 
Our proposal subordinates military relations to the principle of reasonable sufficiency. We want to enhance confidence-building measures and fulfil and further develop the conclusions of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe with respect to military exercises, including notification of such exercises limiting the number of participating troops, inviting observers and the tight of inspection. We favour a joint comparison of military doctrines with a view to giving them a purely defensive character. Together with our allies, in the context of an all-European reduction of armed forces and conventional weapons on the basis of joint elimination of imbalances and asymmetries in the various types of weaponry, we propose the removal of the most dangerous offensive weapons from the zone along the line of contact between the Warsaw Treaty and the North Atlantic Treaty Organization (NATO). We listened with special interest to the valuable proposals along those same lines made by President François Mitterrand. These strengthen our conviction that intense dialogue will continue.
At the same time we must seek the development of the non-military factors of security. Therefore our proposal also encompasses the political, economic, ecological and humanitarian spheres. In the zone of confidence, measures in those spheres could even go beyond the parameters agreed upon in the all-European framework.
The possible opportunities for peaceful co-operation are practically inexhaustible. We ate thinking of joint ventures, the creation of free-trade zones, an improvement of the transport and energy infrastructure, a simplification of customs and visa practices, environmental protection, relief assistance in cases of natural disaster, a broadening of relations between twin cities and provinces, the establishment of direct contacts between schools, scientific institutions cultural establishments and youth organizations, reciprocal medical assistance in border areas, and so forth.
In that way we aim at the establishment of a machinery for regular political dialogue among the States of both parts of Europe, a dialogue built on a broad, solid basis. This follows upon other proposals made by socialist countries and on the constructive approaches and views of our Western partners. We are open to any constructive comments and considerations.
We are in favour of the speediest possible radical mutual reductions in armed forces and conventional weapons on our continent. Without this the danger of military confrontation will continue. The July session of the Political Consultative Committee of the States parties to the Warsaw Treaty, held at Warsaw, put forward new and far-reaching proposals; to eliminate asymmetry in weapons and armed forces and subsequently to reduce them by approximately 25 per cent, or by 500,000 servicemen on either side, then to continue this process until the military potential of both sides takes on an exclusively defensive character  This would take place in three carefully balanced stages. In that way our countries have taken a constructive step in an effort to  meet the position of the NATO countries, proposing a realistic scheme for reductions.
We are working towards a speedy and successful conclusion of the Vienna meeting, which should adopt a substantive and well-balanced document and agree on the mandate for negotiations on conventional disarmament. We agree with the Minister for Foreign Affairs of the Federal Republic of Germany,
Mr. Hans-Dietrich Genscher, that this should take place as soon as during this month. It is true that a great deal of responsible work has already been done at that meeting. Foundations have been laid for the adoption o£ good documents making possible broad development of all-European co-operation, constructive approach now requires political determination to complete the agreements now being prepared and political will with respect to all questions under discussion.
We propose that one of the subsequent events be the holding of an economic forum. It could discuss the entire question of co-operation in that sphere. We are ready to act as host to that forum.
In short, we wish jointly to raise the all-European propose to a qualitatively higher level commensurate with the realities of our times in order to reaffirm the viability of the concept of a common European home based on the various social choices made by the peoples. We must base it on solid ground, build it boldly and ensure that Europe speaks to the world in a single language of peace.
We face no greater challenge today than that of making the disarmament process irreversible. That was our basic approach to the third special session of the General Assembly devoted to disarmament. Unfortunately, that session ended without a final document. Yet it was a useful experience and a lesson for the future. The proposals made at the session remain a rich source of inspiration. For our part, we set out our proposals in a joint memorandum from the Warsaw Treaty States on security through disarmament, and in a number of other documents. I would mention, 
first of all, the joint proposal of the Czechoslovak Socialist Republic, the People’s Republic of Bulgaria and the Union of Soviet Socialist Republics to establish international machinery for verification of compliance with agreements aimed at reducing tension and limiting weapons, and to monitor the military situation in regions of conflict. This machinery would function under United Nations auspices. We are pleased that this has attracted numerous interesting proposals from other countries. Let us do all in our power to prevent our ever having to say that the settlement of a given issue is no longer verifiable. Let the humanistic triad of confidence, security and co-operation light the way towards qualitatively new international relations. Freeing the world from the nuclear-arms race remains the pivotal global task. To continue that race amounts to running consciously towards an abyss. A basic step in the right direction would be the early conclusion of work on a Soviet-United States treaty on a 50 per cent reduction in strategic offensive weapons, to be accompanied by strict compliance with the anti-ballistic missile Treaty, since the link between these matters is a deep and organic one. We favour the immediate cessation of nuclear-weapon testing. That would give us time for political solutions and for formulating a treaty on the complete, universal prohibition of such testing. We also support the development of international co-operation in the use of nuclear energy for peaceful purposes exclusively. We desire the strengthening of the authority of the Treaty on the Non-Proliferation of Nuclear Weapons, with consistent application of the safeguards system of the International Atomic Energy Agency (IAEA). 
An important addition to the efforts to avert the nuclear threat has been the concrete proposal put forward by the Governments of the Czechoslovak Socialist Republic and the German Democratic Republic to establish a nuclear-weapon-free corridor in Central Europe. We support the setting up of similar zone in other parts of the world as well particularly in the Balkans and in Scandinavia.
It is high time that all obstacles to the completion of the convention on the complete prohibition and elimination of chemical weapons be set aside. We are prepared to be among its first signatories. We neither produce nor possess such weapons. Further delays in the preparation of the convention serve only to prone to the spread of such weapons and increase the risk of their use. In that connection we have noted a change in the attitude of France that we hope, will facilitate agreement. Like other countries, we are concerned about the start of production of binary warfare agents and about their possible deployment in Europe. Together with the German Democratic Republic, we propose the establishment of a chemical-weapon-free zone in Central Europe. As a Contracting Party to the 1921 Geneva Protocol, we favour the proposal to convene a conference of the signatory States.
We share the view that it is necessary to enhance the Organization's role in limiting conventional armaments. We believe that the proposal to create within the United Nations a register of trade in weapons will contribute to that end.
We are in favour of an expansion of international co-operation in the peaceful uses of outer space, which the United Nations has proclaimed to be the common heritage of mankind. It would be unforgivable were we to display indifference to the threat of the misuse of space for military purposes.
We are in favour of an enhanced effectiveness of the disarmament median ism, primarily of the Conference on Disarmament at Geneva. In this spirit, it should gradually become a permanent universal body for disarmament negotiations, as we proposed last February. That is in keeping with the logic of current global changes and integration processes.
An essential condition for the attainment of over-all security is the peaceful settlement of international disputed regional conflicts. Here, the fruitful dialogue between the Soviet Union and the United States has had a beneficial effect. An improvement in East-West relations provides that calm that is necessary to the process of seeking and finding equitable solutions to long-standing and dangerous hotbeds of tension. We must take full advantage of it, thus an active role for the United Nations is now indispensable. What body other than the United Nations can make such a significant contribution to the protection of legitimate rights and co-ordinate the interests of the parties involved? What other body can better implement the machinery for the peaceful settlement of disputes, stimulate the adoption of international guarantees to prevent the recurrence of a conflict? Only the United Nations can do so.
We therefore welcome the growing importance of the role of the "blue berets" in various world trouble-spots. They are a symbol of one of the most important area of United Nations activities, namely, peace-keeping. They can be even more effective in helping to stabilize the situation in troubled areas, ensure conditions for negotiated settlements and prevent the outbreak of new conflicts.
Together with world public opinion, we have reacted with hope to the signing of the Geneva Agreements on Afghanistan worked out with the participation of the United Nations Secretary-General and jointly guaranteed by the two greatest Powers. The well-known steps taken by the Soviet Union and Afghanistan represent a responsible and scrupulous honouring of the obligations undertaken. In this connection we would emphasize the fundamental significance of unswerving compliance on the part of all signatories. Only in that way will it be possible to ensure peace for the Afghan people and for the region as a whole. "We have also welcomed the positive turn of events in the Persian Gulf as a result of Security Council resolution 598 (1987). We note with satisfaction that with the assistance of the United Nations the senseless bloodshed has been halted. The presence of the United Nations Military Observer Group has been a stabilizing influence. We fully support the continuation of talks under the auspices of the United Nations Secretary-General. 
Realistic prerequisites have emerged for a peaceful settlement of the problems in southern Africa. We hope that the ongoing trilateral negotiations between Angola, Cuba and South Africa; with the participation of the United States, will bring independence to Namibia in accordance with Security Council resolution 435 (1978), That would also defuse the situation in the region as a whole. The efforts of the United Nations and of the entire world community must be even more consistently directed towards achieving a full and immediate end to the shameless practice of the policy of apartheid by the Government of South Africa. 
We welcome the evolution of the situation in Central America as a result of the Esquipulas II Agreement. However, we deplore the complication of the situation in the region and of the development of the peace process that is now, as in the past, being caused by foreign support for the counterrevolutionary forces in Nicaragua. We view the convening of an international conference on the Middle East conflict under the auspices of the United Nations as a way of exerting joint efforts to find a definitive solution. The uprising in the occupied territories has once again demonstrated that the question of Palestine is at the core of any solution. This cause could only gain from the start of work by a preparatory committee for such a conference.
We are in favour of a peaceful settlement of the problem of Cyprus, one that would ensure the independence, sovereignty, unity and territorial integrity of the Republic of Cyprus while preserving its non-aligned status. We fully support the constructive efforts of the Democratic People's Republic of Korea aimed at easing the international tension in the Korean peninsula and at a peaceful reunification of the country. Thanks to those efforts, the prerequisites for entering into an orderly dialogue have improved.
We are also pleased by the positive developments in the Horn of Africa, in particular with the significant peace agreement signed by Ethiopia and Somalia. We also support the joint efforts of Ethiopia and the Sudan to strengthen relations of peace and mutual co-operation. A contribution to improving the international climate has also been made by developments with regard to a settlement of the situation in Western Sahara. We note with satisfaction, and we support, the efforts to find a political solution to the question of Kampuchea and to bring peace and stability to South-East Asia. We favour further development of the results of the informal meeting in Djakarta. The basis for positive developments in this field is created by the 50 per cent reduction in the number of Vietnamese volunteers in Kampuchea, now under way.	'
In our view the seven-point programme of the USSR designed to strengthen peace in the Asian-Pacific region will give momentum to the process.
We welcome the positive trend to enhance the role of the Security Council in the resolution of international disputes and conflicts. In this regard it would be desirable periodically to convene meetings of the Council at the level of ministers of foreign affairs and, where the need exists, to do so in regions of tension, as proposed here by Minister Eduard Shevardnadze. Improved co-operation among the permanent members of the Security Council would doubtless yield fruitful results. We appreciate the deepening c ordination between the Security Council and the Secretary-General. We favour the adoption of the draft declaration on the prevention and removal of threats to peace and situations that might threaten international peace and security. Today the United Nations can truly do more for the cause of peace than ever before.
Czechoslovakia currently favours the democratic restructuring of international economic relations. We cannot allow encouraging developments in other areas to lag behind. We cannot ignore the growth of forces and that have already created uncertainty and mistrust in the world economy and are likely to bring about an unprecedented international economic crisis. The future of us all will rest on quicksand if we fail to bridge the gap between the developed and the developing countries.  Therefore it is indispensable to create a new international economic order and justly to resolve the problems of underdevelopment and foreign debt and eliminate their appalling consequences: hunger, the inequality of millions, disease, illiteracy and poverty. We wish actively to promote resolution of these crucial problems.
We believe it necessary to continue the international dialogue on the implementation of the principle "permanent for development" and step by step to translate the conclusions of last year's United Nations conference into concrete measures. As we made clear in the document of the Political Consultative Committee issued at its July session in Warsaw, special attention must also be paid to the dangerous environmental consequences of the arms race.
We can no longer stand by idly in the face of the ecological threat, a problem which we have jointly and short-sightedly created. The conclusions of the World Commission on Environment and development and the document titled "Environment Perspective to the Year 2000 and Beyond" must be implemented without further delay.
This year in our country we have adopted a new long-term concept of environmental protection till the end of the century. To prevent ecological factors from undermining stability and peaceful relations, we have put forward a proposal on the creation of international ecological security, which should be based on mutually acceptable principles of co-operation and conduct of States in this regard. We support the idea of co-ordinating efforts on these issues and the holding of a series of international meetings on the way to the convening of a United Nations conference on the environment in 1992.
We intend to continue to promote the strengthening of international co-operation in the humanitarian sphere as well as in the field of human rights. The continuing, flagrant and massive violation of human rights in many parts of the world is indeed one of the most condensable phenomena of our time. There is no way to be complacent with it. We recall this with even greater urgency now, on the eve of the fortieth anniversary of the adoption of the Universal Declaration of Human Rights. We welcome the profound ideas voiced here regarding a new category of human rights for the protection of mankind.
In particular the role of international law must be strengthened so that it governs relations among States. Its effectiveness must be continually increased through codification, progressive development and consequent implementation. We welcome the stimulating idea of the Soviet Union regarding working out a long-term programme of development of international law dealing with issues of security, confidence and co-operation. We agree as to the primary importance of legal guarantees of comprehensive security. We are considering ways to make our contribution towards the strengthening of the role of the International Court of Justice.
Given the urgency of the tasks facing the international community at this session, it is essential to strengthen our joint action and co-ordination. The United Nations has a truly indispensable role to play in this regard. Let us therefore concentrate our efforts on comprehensively stepping up the Organization's beneficial work. Let us strengthen the authority of its main bodies and make broad use of the established mechanism for co-operation and the strengthening of peace. Let us bear in mind the decisive importance of the factor of time - that inexorable arbiter of history. Through constructive efforts let us find new avenues leading to the solutions of the problems of our times. Let us cultivate morality and ethics worthy of the international relations of the future.
The Czechoslovak delegation has received a mandate from its Government to act precisely in this way, and it shall honour that mandate.
